Citation Nr: 1648220	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether excessive income precludes entitlement to nonservice-connected death pension prior to October 1, 2012.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Pension Management Center in St. Paul, Minnesota.  At the appellant's request, a November 2015 Travel Board hearing was scheduled, but she failed to appear and has not provided good cause for such failure; thus that hearing request is considered withdrawn.

The issue of whether clear and unmistakable error (CUE) was committed in a December 2006 rating decision that denied service connection for cervical fracture and quadriplegia and for the Veteran's cause of death has been raised by the record in a August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant has been granted a nonservice-connected death pension from October 1, 2012.  However, the AOJ determined that her household income precluded entitlement to such benefit prior to that date.  She challenged this finding, and in 2012 asserted that her child's income should be excluded because it was not readily available to her but gave no explanation of why this was so; no attempt was made to clarify that allegation.  Furthermore, the Board notes that she reported average monthly expenses in October 2010 and August 2012 statements, but her expenses for 2011 remain unclear.  Notably, her expenses appear to have shifted significantly between 2010 and 2012, so an accurate picture of her expenses during 2011 is necessary to properly calculate her countable income therein for purposes of this analysis.  The Board also notes that it does not appear that, in either the original decision on appeal or the January 2012 statement of the case (SOC), the AOJ formally considered any annualization period other than the initial one beginning in 2010.  In light of the above, further development is needed before a proper adjudication on the merits may be conducted.

Accordingly, the case is REMANDED for the following action:

1. Please ask the appellant to provide her income from all sources (with any available documentation) and any deducations from countable income for 2011.  Specifically, she should be asked to detail her average monthly expenses as well as any unreimbursed medical expenses for 2011.  She should also be informed that, in October 2010, she indicated that her daughter's SSA benefits were reasonably available to her but later submitted an August 2012 statement indicating they were no longer reasonably available.  She should be asked to explain when and why such funds became unavailable.

2. The AOJ should then review the record and readjudicate the claim, addressing each annualization period from October 2010 onwards.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the record to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






